DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: [claim 1]” a first continuous polysilicon line over active region edge ("CPODE") associated with a first program word line, the second polysilicon line intersecting the second active region and the first CPODE intersecting the first active region; and a second memory cell adjacent to the first memory cell, the second memory cell comprising: a third polysilicon line associated with a second read word line and intersecting the first active region and the second active region; and a fourth polysilicon line and a second CPODE associated with a second program word line, the fourth polysilicon line intersecting the first active region and the second CPODE intersecting the second active region to form a cross-arrangement of CPODE”, [claim 9]” wherein the first gate terminal comprises a first polysilicon line intersecting a first active region and a second active region; wherein the second gate terminal comprises a combination of a second polysilicon line intersecting the second active region and a continuous polysilicon line over active region edge ("CPODE") intersecting the first active region; and wherein the first active region and the second active region extend in a first direction, and the first polysilicon line, the second polysilicon line, and the CPODE extend in a second direction perpendicular to the first direction”, and [claim 21]” a first continuous polysilicon line over active region edge ("CPODE"), wherein the first CPODE intersects a second active region; and a second anti-fuse memory cell adjacent to the first anti-fuse memory cell, the second anti-fuse memory cell comprising: a second polysilicon line associated with a second program word line of the second anti-fuse memory cell, wherein the second polysilicon line intersects the second active region; and a second CPODE, wherein the second CPODE intersects the first active region to form a cross-arrangement of CPODE” in combination with the remaining limitations of each claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898